Order entered March 16, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01165-CV

                                  SYLVIA ORTIZ, Appellant

                                                 V.

        PLANO INDEPENDENT SCHOOL DISTRICT, Appellee/Cross-Appellant,

                                               AND

               COMMISSIONER OF EDUCATION, Appellee/Cross-Appellee

                       On Appeal from the 429th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 429-00459-2014

                                            ORDER
       We GRANT appellee/cross-appellee Commissioner of Education’s March 12, 2015

unopposed motion for extension of time to file brief and ORDER the Commissioner’s combined

appellee/cross-appellee brief be filed no later than April 13, 2015.


                                                       /s/   CRAIG STODDART
                                                             JUSTICE